United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 11-1814
                                  ___________

Matt Padavich, personal                 *
representative of Christopher           *
Padavich as beneficiary of Life         *
Insurance Policy on the Life of         *
Virginia Padavich,                      *
                                        * Appeal from the United States
              Appellant,                * District Court for the
                                        * Southern District of Iowa.
       v.                               *
                                        * [UNPUBLISHED]
Hartford Life Insurance Company,        *
Successor Continental Casualty          *
Company; U.S. Bank, Successor           *
Firstar; Affinion Benefits Group, LLC, *
                                        *
              Appellees.                *
                                   ___________

                            Submitted: November 1, 2011
                               Filed: November 10, 2011
                                ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
        Matt Padavich appeals the district court’s1 adverse grant of summary judgment,
in which the court concluded that his son’s estate was not entitled to the benefits of
a life insurance policy under which the son had been a beneficiary, because it was
beyond genuine dispute that the policy had been cancelled prior to the insured’s death.
Upon careful consideration of the parties’ arguments on appeal, and de novo review
of the evidence that was before the district court, see Raines v. Safeco Ins. Co. of Am.,
637 F.3d 872, 875 (8th Cir. 2011) (standard of review), we conclude that no genuine
issue of material fact remained and defendants were entitled to judgment as a matter
of law. Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                          -2-